Citation Nr: 1421476	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  11-06 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an acquired psychiatric disorder, including as due to service-connected back disability.

2.  Entitlement to a rating higher than 20 percent for spondylolisthesis, L5-S1, with spondylolysis and degenerative joint disease of the lumbar spine (back disability).

3.  Entitlement to a total rating based upon individual unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from June to October 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied entitlement to service connection for a depressive disorder not otherwise specified, an increased rating for a low back disability, and TDIU.

In his July 2010 notice of disagreement, the Veteran revoked his appointment of a service organization as his representative.  He has not appointed a new representative.

In a March 23, 2010 statement, the Veteran objected to a March 3, 2010 decision to remove him from a pain management program and requested that his "clinical appeal" be processed pursuant to the regulations.  The matter is referred to the Agency of Original Jurisdiction (AOJ) for adjudication.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent a VA psychiatric examination in May 2010.  The examiner opined that current psychiatric disabilities were not caused by the service connected back disability, but did not render an opinion regarding whether the back disability aggravated any current psychiatric disorder.  

The Veteran's most recent VA spine examination was in April 2010.  It was noted that the Veteran had flare-ups of back symptoms, but it was not specifically noted whether there was additional limitation of motion during these periods.  The Board is required to obtain this information.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (2013).

Records from the Social Security Administration (SSA) show that, in June 2000, the SSA found the Veteran totally disabled primarily due to back disability and, secondarily, to depression.  The VA examination also includes that the Veteran was not working due to the effects of his back disability.  He does not currently meet the percentage requirements for TDIU.  The Board; however, cannot grant a TDIU in the first instance, but must first insure that the claim is referred to VA's Director of Compensation and Pension (C&P) for initial consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001); 38 C.F.R. § 4.16(b).

The Veteran's statements suggest that he may be receiving ongoing VA treatment.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of VA treatment for back or psychiatric disabilities since March 2010.

2.  Schedule the Veteran for a VA psychiatric examination to determine whether current psychiatric disabilities are related to service or the service connected back disability.  The claims file and a copy of this remand should be made available prior to the examination.  The examiner should review the records, including those in electronic format.  All indicated tests and studies should be performed and all clinical findings reported in detail.  The examiner is requested to address the following:

a. Is any psychiatric disability shown since 2009 at least as likely as not caused by a disease or injury in active service, including the service-connected back disability? 

b. If not, is the psychiatric disability, at least as likely as not, aggravated by the service-connected back disability?  

c. If aggravated, is there medical evidence created prior to the aggravation or between the time of aggravation and current level of disability that shows a baseline of the psychiatric disability prior to aggravation?

d. All opinions and conclusions expressed must be supported by reasons in a report.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports should be specifically acknowledged and considered in formulating opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so should be provided.

The absence of evidence of treatment for a psychiatric disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

3.  Schedule the Veteran for a VA examination of his low back to evaluate the current severity and all orthopedic and neurologic manifestations of the disability.  The examiner should review the claims folder and any relevant records stored in an electronic format.  All indicated tests and studies should be performed and all clinical findings reported in detail.  This should include an examination to determine all neurologic abnormalities that result from the Veteran's back disability, if any.

e. The examiner should indicate the range of motion of the Veteran's lumbar spine in terms of degrees.

f. Any additional impairment due to pain, weakness, incoordination, excess fatigability, or flare-ups should be identified.  This should be expressed in terms of the additional limitation of motion resulting from these factors.  


g. The examiner should also identify each neurologic abnormality that is attributable to the low back disability, if any. 

h. The examiner should also provide an opinion as to whether the Veteran's service-connected back disability would at least as likely as not, precludes the Veteran from securing and following substantially gainful employment for which he would otherwise be qualified.  The examiner should note the SSA finding that the veteran is disabled primarily by the back disability.

i. The examiner should indicate whether the opinion would change if the psychiatric disability was considered service connected.

j. Reasons should be provided for all opinions.  If the Veteran is found able to engage in gainful employment not withstanding his service-connected disability, the opinion provider should cite examples of the types of employment the Veteran would be able to perform.


4.  If the Veteran does not meet the percentage requirements for TDIU at any time since 2009, refer the claim to VA's Director of C&P for adjudication in accordance with 38 C.F.R. § 4.16(b).

5.  If any benefit on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if in order.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

